EXHIBIT 10.19

LIMITED CONFIDENTIALITY AND NON-COMPETE AGREEMENT

          This AGREEMENT is by and between First Horizon National Corporation,
FTN Financial, and any and all of their predecessors, successors, assigns,
subsidiaries, parents, affiliates and their respective directors, officers,
employees, agents, attorneys and representatives, past, present or future (“the
Company”) and Jim L. Hughes (“Hughes”).

          WHERE AS, Hughes has served as President of FTN Financial, a
subsidiary of First Horizon National Corporation, and

          WHEREAS, the Company and Hughes deem it desirable to execute a written
document setting forth certain agreements to become effective as of the date of
Hughes’s anticipated retirement from the Company,

          NOW THEREFORE, in consideration of the promises and mutual obligations
set forth in this Agreement, the Company and Hughes agree as follows:

 

 

I.

Consideration.

 

 

 

Beginning January 1, 2007, and for a period of up to five (5) years thereafter,
at Hughes’s sole option, the Company will provide office space, an
administrative assistant paid by the Company, equipment, and supplies for Hughes
in an amount valued at approximately $100,000 annually, and to total no more
than $500,000 over the five (5) year period in the event that Hughes opts to
utilize the office and services for the full five (5) year period. Subject only
to the partial limitations concerning the selection of office space stated
below, Hughes shall have sole and complete authority and discretion with respect
to the implementation and utilization of the benefits provided by the Company to
Hughes under this paragraph I of this Agreement. This office space will
initially be located in the building on Crossover Lane where Hughes’s current
office is located, and may be relocated to another building (exclusive of any
building containing a competitor of the Company) after 90 days at the sole
discretion of the then President of FTN Financial. Hughes and the Company
acknowledge that, prior to this Agreement, the Company was under no duty or
obligation to provide this consideration to Hughes, and that, pursuant to this
Agreement, the Company shall provide this consideration to Hughes in exchange
for Hughes’s agreement to be bound by all of the provisions contained in this
Limited Confidentiality and Non-Compete Agreement.

 

 

II.

Limited Release and Waiver.

 

 

 

Except as described below, and except for the Company’s obligations to Hughes
under this Agreement, in consideration of the benefits described in Section I
above, and other good and valuable consideration, the receipt and sufficiency of
which Hughes acknowledges by his signature on this Agreement, Hughes does, for
himself, his heirs, personal representatives, agents and assigns, fully,
absolutely, and unconditionally hereby release the Company from any and all
claims, demands, liabilities, causes of action, and fees (including attorneys’
fees), whether known or unknown, up to the

1

--------------------------------------------------------------------------------



 

 

 

time that Hughes signs this Agreement, that could be the subject of a lawsuit,
including, but not limited to, those arising out of or in any way related to
Hughes’s employment and/or resignation from employment by the Company. Hughes
acknowledges that the released and waived claims include, but are not limited
to, those arising out of or related to the Age Discrimination in Employment Act
of 1967, Title VII of the Civil Rights Act of 1864, the Civil Rights Act of 1866
and 1871, the Americans with Disabilities Act of 1990, the Tennessee Human
Rights Act, the Family and Medical Leave Act of 1993, and the Employee
Retirement Income Security Act of 1974, all as amended, as well as claims of
negligence, tort, breach of contract, or those arising under any other federal
or state or local statute, ordinance, regulation, or common law. Nothing in this
Agreement will operate to waive or release any claim, etc. that arises only
after the signing of this Agreement. Notwithstanding the foregoing, nothing in
this Agreement shall operate or be construed to release, waive, relinquish,
modify, or diminish, in any way, Hughes’s rights and claims to receive from the
Company the specified compensation, stock, and benefits, and any other
compensation, stock, and benefits to which Hughes is entitled under any
agreement, under the terms of his employment by the Company or by operation of
law except as set forth above, all of which compensation, stock, and benefits
the Company hereby expressly acknowledges and agrees that Hughes is entitled to
receive, and that the Company shall pay, convey, grant, or provide to Hughes.

 

 

III.

Limited Confidentiality and Non-Disclosure.

 

 

 

Except as stated below, in order to protect the legitimate interests of the
Company, Hughes agrees that he will not disclose to any other persons or
entities, directly or indirectly, any proprietary information relating to the
Company’s business and/or financial plans or other confidential business
information and/or trade secrets of the Company which Hughes received or to
which Hughes was given access during his employment with the Company.

 

 

 

However, with the concurrence of the President of FTN Financial, this obligation
of confidentiality and non-disclosure shall not apply to mutually agreed
statements concerning the existence, subject matter, content, or substance of
this Agreement, nor shall it apply to Hughes’s disclosure of information to
attorneys and/or financial or tax consultants from whom Hughes seeks advice.

 

 

 

If the confidentiality provisions of this Agreement are violated by Hughes or
someone to whom Hughes discloses confidential information, then Hughes will be
responsible for all reasonable enforcement costs, including, but not limited to,
actual and reasonable attorney’s fees.

 

 

 

Notwithstanding any other provisions of this Agreement, Hughes understands that
nothing in this Agreement, including the remedy provisions for any breach by
Hughes, will apply to any action brought by him to challenge the validity of
this Agreement in a legal proceeding under the Older Workers Benefit Protection
Act with respect to claims under the Age Discrimination in Employment Act.

2

--------------------------------------------------------------------------------



 

 

IV.

Effect of Hughes’s Voluntary Termination From Employment.

 

 

 

Hughes acknowledges and agrees that as the result of his voluntary decision to
retire and the Company’s agreement to accept his decision to retire, employment
with the Company will cease as of December 31, 2006, the effective date of his
retirement. Hughes understands and agrees that he will not in the future seek,
and will not be eligible for, re-employment by the Company, and Hughes agrees
that he is to be permanently removed from the Company’s employment force.
Notwithstanding the foregoing, Hughes agrees that, as requested by the President
of FTN Financial, he will fully cooperate with the Company with respect to any
matter in which he was involved during his employment, including, but not
limited to, providing truthful information and testimony, provided that the
Company shall reimburse Hughes for all of his actual and reasonable expenses
incurred in providing such cooperation to the Company.


 

 

 

V.

Limited Non-Solicitation and Non-Compete Provisions.

 

 

 

A.

Limited Non-Solicitation of Employees. For a period of five (5) years following
the effective date of Hughes’s retirement, Hughes agrees that, except as stated
below, he will not, either on his own behalf or on behalf of any other person or
entity, in any manner, directly or indirectly solicit, hire or encourage any
person who is then an employee of the Company to leave the employment of the
Company; provided, however, that the Company hereby expressly acknowledges and
agrees that Hughes may, pursuant to the provisions of paragraph I of this
Agreement, utilize the services of Jennifer Russell, Hughes’ administrative
assistant employed by the Company and her successor(s) in that position.

 

 

 

 

B.

Non-Solicitation of Customers. For a period of five (5) years following the
effective date of Hughes’s retirement, Hughes agrees that he will not, either on
his own behalf or on behalf of any other person or entity, directly or
indirectly, solicit or contact in any manner any person or entity who is a
Customer of the Company at the time of such solicitation or contact, with the
intent of providing any financial service or product competitive with any
financial service or product which is then provided by the Company. “Customer”
refers to any person or entity with whom Hughes had actual contact while
employed by the Company and any person or entity about whom Hughes had knowledge
by virtue of his employment with the Company beyond that available to the
general public.

 

 

 

 

C.

Non-Compete. For a period of five (5) years following the effective date of
Hughes’s retirement, Hughes agrees that he will not, in any manner, directly or
indirectly, compete with the Company or any and all of its subsidiaries, parents
or affiliates by accepting employment from or having any other relationship with
(including, without limitation, through owning, managing, operating, controlling
or consulting) a financial services business, or any affiliate thereof, which
provides any service or product that, to Hughes’s knowledge, is provided or
proposed to be provided by the Company, and which has a business location within
fifty (50) miles of any business location of the Company.

 

 

 

 

D.

Non-Disparagement. Hughes agrees that he will not participate in, assist in, or
encourage any activity or efforts to damage the business or personal reputations
of

3

--------------------------------------------------------------------------------



 

 

 

 

 

the Company or its employees or their relationships with customers, business
partners, or other individuals or entities.

 

 

 

 

E.

Acknowledgement. Hughes acknowledges that as President of FTN Financial, he has
had access to information concerning the business of the Company (including, but
not limited to, business plans, studies, and strategies; financial data and
budgets; personnel information and training materials; customer lists, files,
applications, and anticipated customer requirements; and computer software and
programs of the Company). Therefore, Hughes acknowledges and agrees that the
restrictions set forth in Paragraphs A, B, C, and D of this Section are
reasonable and necessary for the protection of the Company business and
goodwill. Hughes further agrees that if he breaches or threatens to breach any
of his obligations contained in Paragraphs A, B, C, and D of this Section, the
Company, in addition to any other remedies available to it under the law, may
obtain specific performance and/or injunctive relief against Hughes to prevent
such continued or threatened breach. Hughes also acknowledges and agrees that
the Company shall be reimbursed by him for all actual and reasonable attorneys’
fees and costs incurred by it in enforcing any of its rights or remedies under
Paragraphs A, B, C, and D of this Section.

 

 

 

VI.

Return of Documents, Materials or Property.



 

Hughes acknowledges and confirms, by his signature, that he has returned to the
Company any and all documents and materials belonging to it, as well as any
other property which belongs to it, and that no such documents or materials or
property have been retained by Hughes, except as may be authorized by the
Company under the provisions of paragraphs I and IV of this Agreement.

 

 

 

VII.

Applicable Law.

 

 

 

This Agreement shall be governed in all respects by the laws of the State of
Tennessee without giving effect to the conflicts of laws principles thereof.

 

 

 

VIII.

Successors; Binding Agreement.

 

 

 

The Company’s rights and obligations under this Agreement shall inure to the
benefit of and shall be binding upon the Company’s successors and assigns.
Hughes’s rights and obligations under this Agreement are personal and may not be
assigned to any other person or entity.

 

 

IX.

Integration.

 

 

 

Except as stated below, the Company and Hughes agree that to the extent that any
provision of this Agreement conflicts with any prior agreement between the
Company and Hughes concerning the subject matter of this Agreement, however
titled, the terms of this Agreement shall prevail. All other provisions
contained in any prior Agreement, specifically including all provisions of the
Directors and Executives Deferred Compensation Plan applicable to Hughes, will
remain enforceable and will supplement this Agreement. In no event shall this
Agreement take precedence over, override, negate, void, alter, amend, modify, or
diminish, in any way, any agreement between the Company and Hughes, or any
obligation of the Company to Hughes, with respect to compensation, stock, or
benefits to which Hughes is entitled.

4

--------------------------------------------------------------------------------



 

 

 

X.

Severability.

 

 

 

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.

 

 

 

XI.

Drafting.

 

 

 

 

This Agreement is a product of negotiations between the parties and in
construing the provisions of this Agreement, no inference or presumption shall
be drawn against either party on the basis of which party or their attorneys
drafted this Agreement.

 

 

XII.

Counterparts.

 

 

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.

 

 

 

XIII.

Captions.

 

 

 

The captions to the various paragraphs of this Agreement are for convenience
only and are not part of this Agreement.

 

 

XIV.

Knowing and Voluntary Execution.

 

 

 

 

Hughes acknowledges that he has at least twenty-one (21) calendar days in which
to consider this Agreement to ensure that his execution of this Agreement is
knowing and voluntary. In signing below, Hughes expressly acknowledges that he
has been afforded at least twenty-one (21) days to consider this Agreement, and
that his execution of same is with full knowledge of the consequences thereof
and is of his own free will. By signing on the date below, if less than
twenty-one (21) days, Hughes voluntarily elects to forego waiting twenty-one
(21) full days. Hughes agrees that any change, material or immaterial, to the
terms of this agreement does not restart the running of the twenty-one (21) day
period.

 

 

XV.

Right of Revocation.

 

 

 

Hughes agrees and recognizes that, for a period of seven (7) calendar days
following his execution of this Agreement, he may revoke and nullify this
Agreement by providing written notice of revocation within this seven (7) day
period to Mark Medford at 845 Crossover Lane, Suite 150, Memphis, Tennessee
38117. Hughes further acknowledges that any revocation of this Agreement must be
exercised, if at all, within seven (7) days of the date of his signature. This
Agreement will not become effective or enforceable until the expiration of the
foregoing seven (7) day period.

5

--------------------------------------------------------------------------------



          I HAVE READ THE FOREGOING SETTLEMENT AGREEMENT, HAVE HAD A REASONABLE
AND ADEQUATE OPPORTUNITY TO REVIEW IT, HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY OF MY CHOICE BEFORE SIGNING IT, AND I FULLY UNDERSTAND THE MEANING AND
INTENT OF THIS AGREEMENT, AND I VOLUNTARILY SIGN THE SAME AS MY OWN FREE ACT.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date signed by the last party affixing its/his signature below.

 

 

 

 

FIRST HORIZON NATIONAL
CORPORATION

 

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

 

 


 

 

 

 

Date: 

 

 

 

--------------------------------------------------------------------------------

 

 

 


 

 

 

 

FTN FINANCIAL

 

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

 

 


 

 

 

 

Date: 

 

 

 

--------------------------------------------------------------------------------

 

 

 


 

 

 

 

JIM L. HUGHES

 

 

 

 

--------------------------------------------------------------------------------

 

Date: 

 

 

 

--------------------------------------------------------------------------------

 

 

 

6

--------------------------------------------------------------------------------